NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

YORDAN E. AVALOS SOBRINO and                     )
YELINA RODRIGUEZ GOMEZ,                          )
                                                 )
              Petitioners,                       )
                                                 )
v.                                               )      Case No. 2D18-4066
                                                 )
RAPID TRUCKING, LLC; STEWART                     )
MATERIALS, INC.; MJS GOLF                        )
SERVICES, LLC; and FLEET PARTS                   )
AND SERVICES, LLC,                               )
                                                 )
              Respondents.                       )
                                                 )

Opinion filed July 3, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Collier County; Frederick R. Hardt,
Judge.

Jordan M. Kirby of Rubenstein Law, P.A.,
Plantation, for Petitioners.

Russell R. Thomson, Brooke E. Beebe,
Michael A. Rosenberg, and Thomas L.
Hunker of Cole, Scott & Kissane, P.A.,
Bonita Springs, for Respondent MJS Golf
Services, LLC.

William O. Kratochvil of Vernis & Bowling of
SWFL, Fort Myers, for Respondent Rapid
Trucking, LLC.

No appearance for remaining
Respondents.
PER CURIAM.


           Dismissed.


LaROSE, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-